Opinion by
W. D. Porter, J.,
There were certain facts which at the trial of this cause in the court below were undisputed. Rev. T. V. Jakamowicz was, from March, 1894, to November, 1895, the priest duly in charge of the defendant congregation. The title to the property was in Bishop McGovern, of the diocese of Harrisburg, who held the same in trust for the congregation. At the time Rev. Jakamowicz became the administrator, as priest of the parish, the congregation was legally indebted to the First National Bank of Mount Carmel in about the sum of $600. The debt *448to the bank had been duly contracted, with full authority so to do by Jakamowicz’s predecessor in the office of priest. The priest had authority to pay debts and to receive the revenues of the church. The jury found that the plaintiff loaned to Rev. Jakamowicz the sum of $600 for the purpose of paying the debts of the congregation, and that said money was by the priest applied to the payment of the debt of the congregation to the bank.
The defense upon the merits in the court below was, first, that the priest did not use the money of the plaintiff to pay the debt to the bank; second, that in the absence of a written permission from the bishop, the priest was without authority, under the statutes of the diocese, to borrow money from the plaintiff. The first ground was settled by the verdict of the jury to be untenable; and it is with the rulings of the court as to the effect of the absence of authority in the priest to borrow money that the specifications of error now deal. The first six specifications of error all relate to the admission of testimony, and the contention of the appellant is that this evidence ought not to have been admitted, for the reason that under the statutes of the diocese the authority of the priest to borrow money was required to be in writing, and it was not competent to show an authority conferred in any other manner. That written authority to the priest to borrow, not having been shown, all evidence as to his having borrowed money for the church and used it for church purposes was inadmissible. The manner in which the learned judge of the court below submitted the case to the jury takes the heart out of all these specifications of error. The learned judge withdrew from the consideration of the jury all evidence as to an express authority of the priest to borrow, and said to them that under the evidence the priest was without authority to borrow. The jury passed upon but two questions of fact, and the propriety of submitting those questions to the jury will be discussed in disposing of the concluding specifications of error.
The seventh assignment of error complains of the admission of the deposition of Rev. Jakamowicz. The objection was to the admission of the entire deposition. The record shows that this deposition was taken under an agreement that it should be used in this and certain other cases, “reserving the right to object to anything that was irrelevant, ” This deposition did *449certainly contain testimony that was material and relevant, and to have thrown out the whole deposition would have been flagrant error. If the defendants desired to object to the admission of certain questions which they thought irrelevant, the objection ought to have been made to those specific parts. There was no error in admitting the deposition. The note, the admission of which is made the subject of the eighth and tenth specifications of error, evidenced the admittedly valid claim of the bank against the congregation, and it was clearly proper for the plaintiff to show that his money had been used to pay that very debt. In the admission of the note in evidence there was no error. The ninth specification of error refers to two distinct bills of exception, and, under the rules of this court} cannot he considered.
The remaining specifications of error (twelve to sixteen inclusive) raise practically one question, which lies at the foundation of the plaintiff’s claim. The plaintiff was permitted to recover upon the ground that the priest had borrowed his money upon the agreement that it should be used to pay the debt of the church, and that it should subsequently be refunded by the congregation; and that the money was so actually applied, to a valid debt of the church, by the priest. The learned judge charged the jury as follows, in part: “ It appears from the testimony of the witnesses, who are familiar with the laws of the church, and from their interpretation or translation of the laws of that church, that a priest in charge has no authority to create a church debt, nor has he authority to borrow money without the sanction of the bishop for the purpose of liquidating a church debt already existing. However, as a matter of equity and right, if the priest in charge borrows money for the purpose of liquidating a church indebtedness and uses the money for that purpose, the congregation, the church, the society, you will understand, ought to pay the party loaning the money, and, in my judgment, the law will compel them to pay.” This undoubtedly gave the jury to understand that the congregation might become liable for money borrowed by the priest, in the absence of an express written authority from the bishop to the priest to borrow. The jury were plainly told that the evidence did not warrant the finding that the priest had, by an instrument in writing, been authorized to borrow money. The *450only question properly involved upon this branch of the appeal is as to the sufficiency of the facts submitted by the court and found by the jury, to raise an applied assumpsit upon the part of the congregation to reimburse the plaintiff for the money which he loaned.
The defendant congregation was lawfully indebted to the’ bank. It was the duty of the priest to collect money from the congregation and pay the bank. The priest was without authority to borrow money in any other quarter and pay the bank. He did induce the plaintiff to loan. him for the congregation the sum of $600, to be used for the purpose of discharging the debt of the bank. This mere act of lending and borrowing did not render the congregation liable to the plaintiff, for if the priest had applied the money to any other purpose the plaintiff could not have recovered from the congregation. Until the congregation ratified the act of the priest, the fund thus placed in the hands of the latter did not become the property of the church. The priest did actually pay the $600 to the bank, thus discharging the obligation of the congregation. When these facts came to the knowledge of the congregation they were bound either to ratify or disaffirm the action of the priest with regard to the subject-matter as an entirety. If they ratified, then they must pay. If they disaffirmed, the debt to the bank still remained unpaid, so far as the congregation was concerned, and the plaintiff would be subrogated to the rights of the original creditor. The congregation undertook to garner the fruits of the transaction without assuming the obligation which it involved. They said to the plaintiff, “ Our debt to the bank is paid, but we decline to reimburse you for your money which has been used for the purpose of discharging our obligation.” This they could not do. Whether the priest was authorized to borrow the money or not, it is clear that the congregation cannot have the benefit of plaintiff’s money, and, at the same time, repudiate the contract by means of which it was obtained. Neither an individual, nor an association, incorporated or unincorporated, can reap the fruits of an agent’s unauthorized contract, and, at the same time, repudiate the contract: Millward-Cliff Cracker Company’s Estate, 161 Pa. 157; Myerhoff v. Daniels, 173 Pa. 555; Wayne Title & Trust Company v. Schuylkill Electric Railway Company, 191 Pa. 90.
The judgment is affirmed.